Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1-2, 4, and 7-29.are pending for examination.
DETAILED ACTION
Election/Restriction
Claims 3, 8-16, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 1-2 and 4-7 are under examination.
In the reply filed 01/05/2021, Applicants cancelled claims 4 and 6, in addition, Applicants added new claims 17-29.
It is noted that newly added claims is drawn to “[A] recombinant extracellular vesicle (EV)-producing cell line which produces the extracellular vesicle of claim 21.”  This subject matter was not previously considered, and is not considered part of the originally elected claims.  This subject matter was part of non-elected Group IV.  
Thus, claim 29 will not be examined because it was directed to a non-elected invention, see Applicant’s response filed 09/21/2020.
Claims 1-2, 4, 7, and 17-28 are under examination.
Claim Objections
The objection to Claim 4 as set forth in the prior Office Action is withdrawn in response to Applicant’s cancellation of this claim in the amendment filed 01/05/2021
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-2 is/are under 35 U.S.C. 102(a)(1) as being anticipated by Kaminsky et al. is withdrawn in response to Applicant’s amendment to the claims filed 01/05/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminsky et al. in view of Portulano et al. (2014), and further in view of Leonard et al. (US2015/0093433A1), Marcus et al. (2013; see IDS 05/14/2018), and Russell et al. 
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the cited prior art does not teach and every limitation of the claims, and therefore does not render the claimed invention obvious over the prior art.  Specifically, Applicants argued that the prior art does not mention cationic polymer or cationic reagent.
Contrary to Applicant’s assertions, the prior art provides clear suggestion and motivation for the person of ordinary skill in the art to formulate delivery vesicles comprising cationic polymers on the surface. One of ordinary skill in the art would have been motivated to include 
“[D]espite the many potential mechanisms of exosome uptake, most evidence suggests that the majority of exosomes are internalized via endocytic pathways. However, the efficiency with which exosomes escape the endosomal system and deliver cargo to the cytoplasm is unknown. The efficiency of this process can be increased, however, by functionalizing exosomes with cell-penetrating peptides, which are short cationic or amphipathic peptides capable of inducing fusion between cellular membranes…While cell-penetrating peptides may induce direct fusion between exosomes and the recipient cell’s outer plasma membrane, it is usually observed that conjugation of cell-penetrating peptides to lipid particles causes uptake of the conjugate by endocytosis, followed by fusion of the lipid carrier with the endosomal membrane…Fusion of cell-penetrating peptides to exosomes may enhance their escape the endosomal system and increase their delivery of cargo to the cytoplasm of recipient cells.”

See the modified rejection set forth below:
Kaminsky et al. (1994) teaches the following:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kaminsky et al. teach that the sodium-iodide symporter is located in the plasma membrane (PM) of membrane vesicles (MV) prepared from FRTL-5 cells (a thyroid cell line), see last ¶ on page 3792.
Kaminsky et al. does not teach the wherein the NIS comprises the amino acid sequence of SEQ ID NO: 1, or an amino acid sequence having at least about 80% sequence identity to SEQ ID NO: 1. Furthermore, Kaminsky et al. does not teach where the disclosed vesicle further comprises a therapeutic agent for delivery to a recipient cell, wherein the vesicle further comprises a cationic polymer on the surface, or further wherein the vesicle comprises a ligand on the surface.
Leonard et al. teach that 
[0011] Also disclosed are methods for delivering a cargo RNA to a target cell. The methods may include contacting the target cell with the exosomes disclosed herein. The targeted exosomes may comprise a fusion protein which comprises a ligand at the N-terminus of the fusion protein that targets the exosomes to target cells. As such, the ligand may be present on the surface of the exosome where the ligand binds specifically to a receptor on the surface of the target cells. The cargo RNA may include a therapeutic RNA for treating a disease or disorder when the cargo RNA is delivered to the target cells (e.g., a hybrid RNA comprising a miRNA, shRNA, mRNA, ncRNA, or any combination of any of these RNAs fused to the RNA-motif that binds to the RNA-biding domain of the fusion protein). The exosomes may be formulated as a pharmaceutical composition for treating the disease or disorder.
Marcus et al. discloses that the inclusion of a cationic polymer, such as a short cationic peptide, into the membrane of an exosome, increases its ability to deliver cargo contained within the exosome to a cell.  For example, see the following embodiment taken from Marcus et al. (last ¶ of page 672):


With respect to newly added claims 20 and 28, which recite species of cationic polymers, absent evidence to the contrary it would have been obvious to the ordinary skilled artisan to include a cationic polymer, such as a short peptide, on the surface of the functionalized exosome because this modification is known in the art to increase the ability of the exosome to deliver its cargo to target cells.  It would have been obvious to use a short peptide, such as a polylysine to modify exosomes, since it would have been obvious to the person of ordinary skill in the art (at the effective filing date) to substitute one equivalent short cationic peptide (or polymer) for another with the expectation of producing similar results.
As stated above, Kaminsky et al. does not teach the wherein the NIS protein has the sequence of SEQ ID NO: 1 (see claims 17-28), and does not teach the delivery of a therapeutic to a cell.  Russell et al. discloses the sequence of the NIS protein having 100% identity to SEQ ID NO: 1 of the instant invention.  See Figure 2 of Russell et al.:

    PNG
    media_image3.png
    545
    1476
    media_image3.png
    Greyscale

Russell et al. further teaches that the NIS protein could be used in methods for monitoring the location of a transgene in a mammal, where the nucleic acid encoding a NIS and a transgene are delivered and expressed in a cell.  The expression of the NIS sequence in the cell permits cellular uptake of iodine, when a labelled iodine is administered the detection of the transported labeled iodine will allow for determining the location of the transgene.
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the teachings of Kaminsky et al. with the NIS protein of Russell et al. since it is obvious to substitute one equivalent NIS for another with the expectation of producing a compound having the same identical properties.  See MPEP 2144.06[R-6], which describes the obviousness of substituting equivalents known for the same purpose. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699